48 F.3d 1223
75 A.F.T.R.2d 95-1523
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Donald G. FURMAN, Appellant,v.UNITED STATES of America; Commissioner of Internal Revenue;State of Iowa;  Iowa Department of Revenue and Finance;  JobService of Iowa; Peter K. Li;  Dorothy O. Smith; James L.Swessinger;  Bruce Mitroff;  Gerald D. Bair;  Linda Smith;Alice L. Cole;  Curtis Jenkins;  Michael Marienau;Unknown/Unnamed Defendants, as John and Jane Doe's I throughX, Appellees.
No. 94-2375.
United States Court of Appeals,Eighth Circuit.
Submitted:  Jan. 27, 1995.Filed:  Mar. 1, 1995.

Appeal from the United States District Court for the Southern District of Iowa.
Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Donald G. Furman brought this action claiming that he was not a citizen of the United States or the State of Iowa, but rather a sovereign of the "Furman Nation," and that several federal and state governmental defendants committed various wrongs against him in connection with their tax assessment and collection activities.  The district court1 held a hearing on its order that Furman show cause why he had not violated Federal Rule of Civil Procedure 11(b) and on the federal defendants' motion to dismiss.  The court then dismissed the complaint, concluding that Furman was a citizen of the United States who was subject to the income tax laws of the United States and the State of Iowa, and that he had not asserted a claim on which relief could be granted against any of the defendants.


2
Furman's argument on appeal that the district court erred in its conclusion regarding his citizenship is frivolous.  See United States v. Gerads, 999 F.2d 1255, 1256 (8th Cir. 1993) (per curiam), cert. denied, 114 S. Ct. 1300 (1994).  We also reject Furman's argument that the district court erred in dismissing his complaint prior to discovery and in not allowing him the time he believed he needed to present his arguments at the show cause hearing.  Furman's motion to strike is denied.  See Fed.  R. App.  P. 26(b) and 27(b).  As we conclude that Furman's appeal is frivolous, we grant the government's request that we assess $1500 in sanctions against him.  See 28 U.S.C. Sec. 1912;  Fed.  R. App.  P. 38.


3
Accordingly, we affirm the district court's judgment and impose sanctions in the amount of $1500.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa